The record indicates that appellant suffered some mental disability which would not excuse him from responsibility for his acts; however, which explained the intent of his action. As the majority observes in considering an automobile as a deadly weapon, "a court should not only consider the intent and mind of the user, but also the nature of the weapon, the manner of its use, the actions of the user * * *." Orlett, 44 Ohio Misc. at 9.
In this cause, the record clearly establishes that appellant had no intention to hurt the officer. Appellant had been "turned around," struck with a baton, and maced. Clearly, appellant intended to get away, an offense in itself but not a felonious assault requiring six to twenty-five years of incarceration.
I must therefore dissent from the conviction for felonious assault.